Citation Nr: 0623634	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-12 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to separate 10 percent ratings for tinnitus of 
each ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied the veteran's claim for separate 10 
percent ratings for tinnitus of each ear.  

The Board notes that this case was previously the subject of 
a stay imposed by the Secretary pending VA's appeal of the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Smith v. Nicholson, 19 Vet. App. 63 (2005).  
In June 2006, after considering VA's appeal, the United 
States Court of Appeals for the Federal Circuit reversed the 
Court's decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of those claims consistent with VA's 
longstanding interpretation that a single 10 percent rating 
is the maximum rating available under Diagnostic Code 6260, 
regardless of whether the tinnitus is perceived as unilateral 
or bilateral.  Thus, the Board will proceed with adjudication 
of this claim.  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  




CONCLUSION OF LAW

There is no legal basis for the assignment of separate 10 
percent ratings for tinnitus of each ear.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2005); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The Court has held that the VCAA is not applicable 
to matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

As set forth in more detail below, the veteran's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Neither the veteran nor his representative 
has argued otherwise.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 44 F.3d 1328 (Fed. 
Cir. 2006).  


Analysis

A review of the record indicates that in an October 2002 
rating decision, the RO granted service connection for 
bilateral tinnitus and assigned a 10 percent rating pursuant 
to 38 C.F.R. § 4.87, Diagnostic Code 6260, the rating 
criteria for evaluating tinnitus. 

In March 2003, the veteran's representative, on behalf of the 
veteran, submitted a claim for separate 10 percent ratings 
for tinnitus of each ear.  In an April 2003 determination, 
the RO denied the claim, noting that Diagnostic Code 6260 did 
not provide for the assignment of separate 10 percent ratings 
for tinnitus of each ear.  On behalf of the veteran, the 
veteran's representative appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  As set forth above, VA appealed this 
decision to the Federal Circuit.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limit a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(holding that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits must be 
denied because of the absence of legal merit).  


ORDER

Entitlement to separate 10 percent ratings for tinnitus of 
each ear is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


